DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
Purpose of Examiner’s Amendment: An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. TO ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Attorney Authorization: Authorization for this examiner’s amendment was given in a telephone interview with Attorney Matthew Roy on March 26, 2021.  The Examiner has amended claims 19-26 and 28-35 per our telephonic conversation. 

The Amended Claims are:
19.    (Currently Amended)The simulation server of claim 18, wherein the processing unit is configured to execute the instructions to further perform the steps of:
generating a first set of control signals as a function of a first set of user input provided by one of the IQS and the portable computing device; and
providing the control signals to control parameters of the simulation.

20.    (Currently Amended) The simulation server of claim 19, wherein the processing unit is configured to execute the instructions to further perform the steps of:

providing the first and second set of control signals to control parameters of the simulation.

21.    (Currently Amended) The simulation server of claim 20, wherein the first and second set of control signals concern a first and second of the parameters respectively, the first and second parameters being distinct from one another.

22.    (Currently Amended) The simulation server of claim 19, wherein the processing unit is configured to execute the instructions to further perform the step of executing the simulation as a function of the provided control signals.

23.    (Currently Amended) The simulation server of claim 22, wherein the simulation involves a plurality of simulators.

24.    (Currently Amended) The simulation server of claim 20, wherein the processing unit is configured to execute the instructions to further perform the step of executing the simulation as a function of the provided first and second set of control signals.

25.    (Currently Amended) The simulation server of claim 24, wherein the simulation session involves a plurality of simulators.

26.    (Currently Amended) The simulation server of claim 18, wherein the step of generating the versions of control and monitoring data comprises the steps of:

generating one of the versions of control and monitoring data; and
processing the generated version to generate the other version of control and monitoring data.

28.    (Currently Amended) The simulation server of claim 27, wherein the step of generating the two distinct versions of simulator simulation data comprises the step of generating one of the two distinct versions of simulator simulation data from the other of the two distinct versions of simulator simulation data.

29.    (Currently Amended) The simulation server of claim 28, wherein the step of generating one of the two distinct versions of simulator simulation data comprises the step of generating the second version of simulator simulation data from the first version of simulator simulation data.

30.    (Currently Amended) The simulation server of claim 29, wherein the step of generating the second version of simulator simulation data is performed as a function of at least one of the characteristics of the portable computing device, the characteristics comprising: processing power, memory size, display resolution, data throughput of a communication interface, and available user interfaces.

31.    (Currently Amended) The simulation server of claim 28, wherein the step of generating one of the two distinct versions of simulator simulation data comprises performing on the other of the two distinct versions of simulator simulation data at least one of the steps of:
encoding a simulation image in a particular format;

applying a particular image sampling algorithm to the simulation image; and
applying a particular algorithm for lowering an image resolution of the simulation image.

32.    (Currently Amended) The simulation server of claim 27, wherein the simulation is a flight simulation.

33.    (Currently Amended) The simulation server of claim 27, wherein the processing unit is configured to execute the instructions to further perform:
the step of generating two distinct versions of control and monitoring data is performed as a function of a first set of user input provided by one of the simulator and the portable computing device; and
the step of adjusting the simulation as a function of the first set of user input.

34.    (Currently Amended) The simulation server of claim 33, wherein the processing unit is configured to execute the instructions to further perform:
the step of generating two distinct versions of control and monitoring data is performed as a function of a second set of user input provided by another of the simulator and the portable computing device; and
the step of adjusting the simulation as a function of the second set of user input.

35.    (Currently Amended) The simulation server of claim 34, wherein:
the step of adjusting the simulation as a function of the first set of user input comprises updating the status of a first simulated vehicle; and


Reasons for Allowance
Allowed Claims: Claims 18-37 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding the prior art: 
Amended Claims 18 and 27 recite: “18.    (New) A simulation server for use with a simulator and a portable computing device, the simulator physically replicating a cockpit and having an on-board Instructor Operating Station (IQS), the server comprising:
a non-transitory computer-readable medium having computer-readable instructions stored thereon; and
a processing unit configured to execute the instructions to perform the steps of:
generating two distinct versions of control and monitoring data related to a same simulation, a first of the two versions being adapted for display on the IOS and a second of the two versions being adapted for display on the portable computing device; and
providing the first version and the second version for display on the IQS and the portable computing device respectively.
whereby the simulation can be simultaneously monitored through the IQS and the portable computing device.

27.    (New) A simulation server for use with a simulator and a portable computing device, the simulator physically replicating a cockpit the server comprising:
a non-transitory computer-readable medium having computer-readable instructions stored thereon; and
a processing unit configured to execute the instructions to perform the steps of:
executing a simulation;
generating two distinct versions of simulator simulation data related to the simulation, a first of the two versions being adapted for use by the simulator and a second of the two versions being adapted for use by the portable computing device; and
providing the first and second version of the simulator simulation data to the simulator and portable computing device respectively,
whereby the simulation server drives the simulation simultaneously on the simulator and the portable computing device.”

Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 11/13/2020, pages 1-3).  The closest prior art appears to be U.S. Patent Application Publication 2014/0109113 A1 to Stacy et al., 2011/0183301 A1 to Turner, and 2009/0220929 A1 to Daniel.  Stacy generally discloses systems and methods of defining a scenario event comprising the steps of identifying an event having an event attribute and generalizing the event attribute to define a generalized event whereby the generalized event is the scenario event.  In some embodiments, the steps further comprise identifying a first and second event, generalizing a first and second event attribute to define a first and second generalized event and connecting the first and second generalized event in a continuous envelope to create a scenario envelope.  Daniel generally discloses a simulation training system having a network system establishing communications 

However, Daniel, Stacy, and/or Turner in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 18-36 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715